JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00861-CR

                         SEGISMUNDO GONZALEZ, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

     Appeal from the 184th District Court of Harris County. (Tr. Ct. No. 1388920).

       This case is an appeal from the final judgment signed by the trial court on September
22, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in that portion of the trial court’s
judgment that sentenced appellant to seventeen years’ confinement in the Institutional
Division of the Texas Department of Criminal Justice. Accordingly, the Court modifies
the referenced portion of the trial court’s judgment to reflect that appellant was sentenced
to sixteen years’ confinement in the Institutional Division of the Texas Department of
Criminal Justice.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment as
herein modified.
      The Court orders that this decision be certified below for observance.

Judgment rendered December 22, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd. Opinion delivered by Justice Lloyd.